ARBITRON INC.
EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT is entered into as of      , 2006 (the
“Effective Date”), by and between Arbitron Inc., a Delaware corporation (the
“Company”), and      (the “Executive”). [This Agreement amends and supersedes
the Executive Retention Agreement between the Company and the Executive dated
November 9, 2001.]

WHEREAS, the Executive is currently employed by the Company and is an executive
officer of the Company;

WHEREAS, the Company has implemented a severance program for executive officers
and wishes to document under this Agreement the provisions applicable to the
Executive in the event of his or her termination of employment;

WHEREAS, in addition, the Company recognizes that a Change of Control may result
in material alteration or diminishment of the Executive’s position and
responsibilities and substantially frustrate the purpose of Executive’s
commitment to the Company and forbearance of career options, and has determined
therefore to provide enhanced severance and other benefits in the event of a
Change of Control;

WHEREAS, the parties wish to replace any and all prior agreements and
undertakings with respect to the Executive’s termination of employment and
Change of Control occurrences and compensation, other than the agreements
governing the Executive’s equity participation in the Company (as the same are
modified by Section 5 of this Agreement);

NOW THEREFORE, in consideration of the Executive’s acceptance of and continuance
in Executive’s employment, the parties agree to be bound by the terms contained
in this agreement as follows:

1. “At-Will” Employment. The Company may terminate the Executive’s employment at
any time for any reason pursuant to a Notice of Termination. The Executive may
terminate his or her employment with the Company at any time for any reason
pursuant to a Notice of Termination. If the Executive dies while still an
employee of the Company, the Executive’s death shall be a termination of
employment from the Company. Any termination of the Executive’s employment by
the Company or the Executive (other than because of the Executive’s death) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 6.1 below. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. The
Company’s notice shall be given in writing by the Chief Executive Officer.
Termination of the Executive’s employment shall take effect on the Date of
Employment Termination, the setting of which shall require the minimum notice
period described under the definition of “Date of Employment Termination.”

2. Compensation Upon Termination.

2.1. Death. Except as provided in Section 2.5, if the Executive’s employment is
terminated as a result of the Executive’s death, the Company shall pay to the
Executive’s estate, or as may be directed by the legal representatives of such
estate, the Executive’s then current base salary through the Date of Employment
Termination and all other unpaid amounts, if any, to which Executive is entitled
as of the Date of Employment Termination. The payments contemplated by this
Section 2.1 shall be paid at the time they are due, and the Company shall have
no further obligations to the Executive or his or her estate under this
Agreement.

2.2. Disability. Except as provided in Section 2.5, if the Company terminates
the Executive’s employment because of the Executive’s Disability, the Company
shall pay the Executive the Executive’s then current base salary through the
Date of Employment Termination and all other unpaid amounts, if any, to which
Executive is entitled as of the Date of Employment Termination. The payments
contemplated by this Section 2.2 shall be paid at the time they are due, and the
Company shall have no further obligations to the Executive under this Agreement;
provided, however, that the base salary shall be reduced by the amount of any
disability benefit payments made to the Executive during a period of Disability
from any insurance or other policies provided by the Company.

2.3. By the Company for Cause or by the Executive. Except as provided in Section
2.5, if the Executive’s employment with the Company is terminated in accordance
with this Section 2.3, the Company shall pay the Executive the Executive’s then
current base salary through the Date of Employment Termination and all other
unpaid amounts, if any, to which Executive is entitled as of the Date of
Employment Termination. The Executive’s termination is covered by this
Section 2.3, (i) if the Executive voluntarily terminates his or her employment
other than during the Window Period as described in Section 2.5, or (ii) if the
Company terminates the Executive’s employment for Cause. The payments
contemplated by this Section 2.3 shall be paid at the time such payments are
due, and the Company shall have no further obligations to the Executive under
this Agreement.

2.4. By the Company other than for Cause. Except as provided in Section 2.5, if
the Company terminates the Executive’s employment other than for Cause, the
Company shall pay the Executive the Executive’s then current base salary through
the Date of Employment Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Employment Termination, plus
the following amounts:

(a) Severance Amount. If the Executive has to his or her credit fewer than 15
Years of Service, the Executive shall receive a severance payment equal to
12 months of the Executive’s Reference Compensation. If the Executive has to his
or her credit 15 or more Years of Service, the Executive shall receive a
severance payment equal to 15 months of the Executive’s Reference Compensation.
This severance payment amount shall be paid in a lump sum, following the
Executive’s Date of Employment Termination in accordance with Section 6.2;
provided, however, that the severance payment amount shall not be paid prior to
the Company’s receipt of a duly executed Waiver and Release Agreement that is
not revoked during the applicable regulatory revocation period.

(b) Health and Welfare Benefits Continuation; Outplacement. Commencing on his or
her Date of Employment Termination, and except as next provided, for the
duration of the Benefits Continuation Period, the Executive shall be entitled to
receive from the Company the same or equivalent health, dental, accidental death
and dismemberment, short and long-term disability, life insurance coverages, and
all other insurance policies and health and welfare benefits programs, policies
or arrangements, at the same levels and coverages as Executive was receiving on
the day immediately prior to his or her Date of Employment Termination. The
Executive shall be required to pay no more for the above-mentioned benefits than
he or she paid as an active employee, or if provided by the Company at no cost
to the employee on the date immediately prior to the Executive’s Date of
Employment Termination, the benefits shall continue to be made available to the
Executive on this basis. In addition, the Company shall provide or make
available arrangements for reasonable outplacement services for the Executive
based on his or her level within the Company. With respect to any particular
benefit, the benefit’s continuation described in this paragraph shall end
earlier than the end of the Benefits Continuation Period as of the date the
Executive (or in the case of dependent coverage, the Executive’s dependent), is
eligible for the benefit under a plan, program or arrangement of a subsequent
employer which provides a benefit that is substantially equivalent to the
benefit being terminated.

2.5. Termination During Window Following a Change of Control Other than by the
Company for Cause. If the Executive’s employment with the Company terminates
following a Change of Control during the Window Period, other than by a
termination by the Company for Cause, the Executive shall be entitled to payment
of the Executive’s then current base salary through the Date of Employment
Termination and all other unpaid amounts, if any, to which the Executive is
entitled as of the Date of Employment Termination, plus the following amounts:

(a) Severance Amount. If the Executive has to his or her credit fewer than 15
Years of Service, the Executive shall receive a severance payment equal to
18 months of the Executive’s Reference Compensation. If the Executive has to his
or her credit 15 or more Years of Service, the Executive shall receive a
severance payment equal to 21 months of the Executive’s Reference Compensation.
This severance payment amount shall be paid in a lump sum, following the
Executive’s Date of Employment Termination in accordance with Section 6.2;
provided, however, that the severance payment amount shall not be paid prior to
the Company’s receipt of a duly executed Waiver and Release Agreement that is
not revoked during the applicable regulatory revocation period.

(b) Health and Welfare Benefits Continuation; Outplacement. Commencing on his or
her Date of Employment Termination, and except as next provided, for the
duration of the Benefits Continuation Period, the Executive shall be entitled to
receive from the Company the same or equivalent health, dental, accidental death
and dismemberment, short and long-term disability, life insurance coverages, and
all other insurance policies and health and welfare benefits programs, policies
or arrangements, at the same levels and coverages as Executive was receiving on
the day immediately prior to his or her Date of Employment Termination. The
Executive shall be required to pay no more for the above-mentioned benefits than
he or she paid as an active employee, or if provided by the Company at no cost
to the employee on the date immediately prior to the Executive’s Date of
Employment Termination, the benefits shall continue to be made available to the
Executive on this basis. In addition, the Company shall provide or make
available arrangements for reasonable outplacement services for the Executive
based on his or her level within the Company. With respect to any particular
benefit, the benefit’s continuation described in this paragraph shall end
earlier than the end of the Benefits Continuation Period as of the date the
Executive (or in the case of dependent coverage, the Executive’s dependent), is
eligible for the benefit under a plan, program or arrangement of a subsequent
employer which provides a benefit that is substantially equivalent to the
benefit being terminated.

3. Waiver and Release Agreement. In consideration of the severance payments
described in Section 2.4 or Section 2.5, to which severance payments the
Executive would otherwise not be entitled, and as a pre-condition to the
Executive becoming entitled to such severance payments under this Agreement, the
Executive agrees to execute at the time of Executive’s termination a Waiver and
Release Agreement in exactly the form provided to the Executive by the Company
without alteration or addition (the “Waiver and Release Agreement”), attached
hereto as Exhibit A, the terms and conditions of which are specifically
incorporated herein by reference.

4. Certain Additional Payments by the Company.

(a) Notwithstanding anything in this Agreement to the contrary and except as set
forth in this Section 4, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 4) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes, including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax (including any interest or penalties imposed with
respect to such taxes) imposed upon the Payments.

(b) Subject to the provisions of Section 4(c), all determinations required to be
made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
external auditors (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 4, shall be paid by the Company to the Executive within five business
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 4(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he or she gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by
attorneys reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; further provided,, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and, further provided, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 4(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 4(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 4(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

5. Special Vesting Rules for Stock Incentives. If there is a Change of Control,
then, notwithstanding any contrary provision of the Arbitron Inc. 1999 Stock
Incentive Plan (the “Plan”) and notwithstanding any contrary provision in an
award agreement under the Plan pursuant to which Executive has received an
equity incentive grant, the Executive’s awards under the Plan (including, but
not limited to, the Executive’s stock option and restricted stock awards, if
any) shall fully and immediately vest upon the consummation of the Change of
Control. This Section 5 shall not be changed or otherwise modified without the
written consent of the Executive.

6. Miscellaneous.

6.1. Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder shall be in writing and shall be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

         
 
  with copy to:

 
  Hogan & Hartson L.L.P.

If to the Company:
  555 Thirteenth Street, N.W.
Arbitron Inc.
  Washington, D.C. 20004-1109

142 W. 57th Street
  Attention: David Bonser

New York, NY 10019-3300
  Telecopy: (202) 637-5910

Attention: Office of General Counsel
  Telephone: (202) 637-5868

 
       

If to the Executive:

     
     
     

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of such delivery) or at such time as delivery
is refused by the addressee upon presentation.

6.2. Section 409A Compliance. Notwithstanding anything to the contrary contained
herein, in the event that the Company determines that any payment under this
Agreement is subject to Section 409A of the Code, such payments under this
Agreement shall not be made until six months after the Executive separates from
service (or, if earlier, the date Executive dies) to the extent necessary to
avoid the imposition of the additional 20% tax under Section 409A of the Code.
Otherwise, payment of any lump sum severance payment generally shall be made
within 15 days of the Executive’s Date of Employment Termination.

6.3. Representations. The Executive agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement. The
Executive represents that performance of all the terms of this Agreement and the
Waiver and Release Agreement will not breach any similar agreement. Executive
has not entered into, and Executive agrees not to enter into, any oral or
written agreement in conflict herewith.

6.4. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

6.5. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Section 2 hereof shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

6.6. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets of the Company or similar reorganization to a
successor entity. In connection with a transaction described in item (ii) of the
preceding sentence under which the Executive’s employment is transferred to a
successor in the transaction, the Company’s failure to obtain the agreement of
its successor to perform the Company’s obligations under this Agreement shall be
treated as a termination by the Company without Cause and during the Window
Period following a Change of Control under Section 2.5 of this Agreement and
under the Executive’s Company equity agreements.

6.7. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

6.8. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. Neither
the waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement, nor the failure of either of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

6.9. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

6.10. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Maryland (but not
including the choice of law rules thereof).

6.11. Entire Agreement. This Agreement, the Waiver and Release Agreement, and
any agreements entered into in connection with the Executive’s equity
participation in the Company (as modified by Section 5 of this Agreement)
constitute the entire agreement between the parties respecting the employment of
Executive, there being no representations, warranties or commitments except as
set forth herein.

6.12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

6.13. No Right to Continued Employment. Nothing in this Agreement shall be
deemed to give the Executive the right to be retained in the employ of the
Company, or to interfere with the right of the Company to discharge the
Executive at any time and for any lawful reason, subject in all cases to the
terms of this Agreement.

6.14. Definitions.

“Benefit Continuation Period” means the applicable 12, 15, 18 or 21 month period
upon which the Executive’s severance payment under Section 2.4 or 2.5 is based,
treating the period as though it runs from the Date of Employment Termination.

“Cause” means (i) fraud; (ii) misrepresentation; (iii) theft or embezzlement of
assets of the Company; (iv) intentional violations of law involving moral
turpitude; (v) failure to follow the Company’s conduct and ethics policies;
and/or (vi) the continued failure by the Executive to attempt in good faith to
perform his or her duties as reasonably assigned by the Chief Executive Officer
to the Executive for a period of 60 days after a written demand for such
performance which specifically identifies the manner in which it is alleged the
Executive has not attempted in good faith to perform such duties.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Change of Control” means any of the following events:



  (i)   a merger or consolidation to which the Company is a party if the
individuals and entities who were stockholders of the Company immediately prior
to the effective date of such merger or consolidation have beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of less than 50% of the total
combined voting power for election of directors of the surviving Company
immediately following the effective date of such merger or consolidation;



  (ii)   the direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) in the aggregate of securities of the Company
representing 51% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company shall not constitute a Change of Control;



  (iii)   the direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) in the aggregate of securities of the Company
representing 25% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert if such acquisition is not
approved by the Board of Directors of the Company prior to any such acquisition;
provided, however, that for purposes hereof, any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company shall not constitute a Change of Control;



  (iv)   the sale of the properties and assets of the Company, substantially as
an entirety, to any person or entity which is not a wholly-owned subsidiary of
the Company;



  (v)   the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or



  (vi)   a change in the composition of the Board at any time during any
consecutive 24-month period such that the “Continuity Directors” cease for any
reason to constitute at least a 70% majority of the Board. For purposes of this
clause, “Continuity Directors” means those members of the Board who either
(A) were directors at the beginning of such consecutive 24-month period, or
(B) were elected by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing Board of Directors.

“Date of Employment Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s Disability,
30 days after Notice of Termination, provided that the Executive shall not have
returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period; (iii) if the Executive’s employment is terminated by
the Company for Cause, the date immediately following the Notice of Termination;
(iv) if the Executive’s employment is terminated by the Company, 30 days after
the Notice of Termination; or (v) if the Executive voluntarily terminates his or
her employment, the date 21 days after the Notice of Termination.

“Determination Date” means the earlier of the date one week after the date on
which Arbitron or the entity effecting the Change of Control first announces to
the public the existence of a definitive agreement leading to the Change of
Control or the date of commencement of a tender offer leading to the Change of
Control.

“Disability” means the Executive’s inability to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, as determined by the Chief Executive Officer in his or her
sole discretion, which inability shall continue for more than three consecutive
months; provided, however, that the Executive does not hereby waive any rights
under the Americans with Disabilities Act or other applicable law.

“Reference Compensation” means the sum of the Executive’s annual salary and
annual bonus divided by twelve. For purposes of this definition, the Executive’s
annual salary is the greater of the annual rate of his or her base salary from
the Company and its subsidiaries in effect immediately prior to the Date of
Employment Termination, or the annual rate of the Executive’s base salary from
the Company and its subsidiaries in effect immediately prior to the date of
consummation of the Change of Control. For purposes of this definition, annual
bonus shall mean the greatest of (i) the average of the three annual bonuses
paid to the Executive prior to his or her Date of Employment Termination,
(ii) the average of the three annual bonuses paid to the Executive prior to the
date of consummation of the Change of Control (if applicable, because
termination occurs during a Window Period), or the Executive’s target annual
bonus under the Company’s annual incentive compensation plan for the year that
include his or her Date of Employment Termination. If the Executive received
fewer than three bonuses prior to his or her Date of Employment Termination or
the date of consummation of the Change of Control, as applicable, the amounts
described in Clauses (i) and (ii) shall be calculated using the average of such
lesser number of annual bonuses. The term annual bonus does not include any
special or sign-on bonus that is not part of the Company’s regular and recurring
program of annual incentive compensation.

“Window Period” means the one-year period commencing on the date of consummation
of a Change of Control. Furthermore, only the first Change of Control shall be
counted in determining whether there is a Window Period, and, as a result, there
shall not be multiple Window Periods under this Agreement.

“Years of Service” means the number of whole years, i.e., completed consecutive
12-month periods, in the period beginning on the date the Executive first
performed services as an employee of the Company (or its predecessor) and ending
on his or her Date of Employment Termination.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first herein above written.

ARBITRON INC.

By:
Name:
Title:


EXECUTIVE:

1

EXHIBIT A

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT is entered into as of      , 20     (the
“Effective Date”), by      (the “Executive”) in consideration of the severance
pay provided to the Executive by Arbitron Inc. (“Employer”) pursuant to the
Executive Retention Agreement by and between the Employer and the Executive (the
“Severance Payment”).

1. Waiver and Release. The Executive, on his own behalf and on behalf of his
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges Employer and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
owners, members, shareholders, officers, agents, and employees of the Employer
and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Company”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of the Waiver and Release Agreement,
concerning his employment or separation from employment. This release includes,
but is not limited to, any claim or entitlement to salary, bonuses, any other
payments, benefits or damages arising under any federal law (including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, Executive Order 11246, the Family and Medical
Leave Act, and the Worker Adjustment and Retraining Notification Act, each as
amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.

The Executive understands that by signing this Waiver and Release Agreement he
is not waiving any claims or administrative charges which cannot be waived by
law. He is waiving, however, any right to monetary recovery or individual relief
should any federal, state or local agency (including the Equal Employment
Opportunity Commission) pursue any claim on his behalf arising out of or related
to his employment with and/or separation from employment with the Employer.

The Executive further agrees without any reservation whatsoever, never to sue
the Company or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Waiver and Release Agreement.

2. Acknowledgments. The Executive is signing this Waiver and Release Agreement
knowingly and voluntarily. He acknowledges that:



  (a)   He is hereby advised in writing to consult an attorney before signing
this Waiver and Release Agreement;



  (b)   He has relied solely on his own judgment and/or that of his attorney
regarding the consideration for and the terms of this Waiver and Release
Agreement and is signing this Waiver and Release Agreement knowingly and
voluntarily of his own free will;



  (c)   He is not entitled to the Severance Payment unless he agrees to and
honors the terms of this Waiver and Release Agreement;



  (d)   He has been given at least forty-five (45) calendar days to consider
this Waiver and Release Agreement, or he expressly waives his right to have at
least forty-five (45) days to consider this Waiver and Release Agreement;



  (e)   He may revoke this Waiver and Release Agreement within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Company. He further understands that this Waiver and Release Agreement is
not effective or enforceable until after the seven (7) day period of revocation
has expired without revocation, and that if he revokes this Waiver and Release
Agreement within the seven (7) day revocation period, he will not receive the
Severance Payment;



  (f)   He has read and understands the Waiver and Release Agreement and further
understands that it includes a general release of any and all known and unknown,
foreseen or unforeseen claims presently asserted or otherwise arising through
the date of his signing of this Waiver and Release Agreement that he may have
against the Company; and



  (g)   No statements made or conduct by the Company has in any way coerced or
unduly influenced him to execute this Waiver and Release Agreements.

3. No Admission of Liability. This Waiver and Release Agreement does not
constitute an admission of liability or wrongdoing on the part of the Company,
the Company does not admit there has been any wrongdoing whatsoever against the
Executive, and the Company expressly denies that any wrongdoing has occurred.

4. Entire Agreement. There are no other agreements of any nature between the
Company and the Executive with respect to the matters discussed in this Waiver
and Release Agreement, except as expressly stated herein, and that in signing
this Waiver and Release Agreement, he is not relying on any agreements or
representations, except those expressly contained in this Waiver and Release
Agreement.

5. Execution. It is not necessary that the Company sign this Waiver and Release
Agreement following the Executive’s full and complete execution of it for it to
become fully effective and enforceable.

6. Severability. If any provision of this Waiver and Release Agreement is found,
held or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Waiver and Release Agreement shall continue in full force and effect.

7. Governing Law. This Waiver and Release Agreement shall be governed by the
laws of the State of Maryland except for the provisions of Maryland law that
would refer jurisdiction to another state.

8. Headings. Section and subsection headings contained in this Waiver and
Release Agreement are inserted for the convenience of reference only. Section
and subsection headings shall not be deemed to be a part of this Waiver and
Release Agreement for any purpose, and they shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

EXECUTIVE:

2